


EXHIBIT 10.1
AMENDMENT NUMBER THREE
TO THE
AMSOUTH BANCORPORATION
DEFERRED COMPENSATION PLAN




Regions Financial Corporation, successor to AmSouth Bancorporation, hereby
amends the Plan as follows:


WHEREAS, Regions Financial Corporation (the “Company”), successor to AmSouth
Bancorporation, desires to amend the Plan to reflect that the Stable Principal
Fund is no longer an investment option available under the Plan; and


WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan.


NOW, THEREFORE, the Company, in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amends the Plan, effective as of July
3, 2014, as follows:


1.    In Section 6.1(a), delete the third sentence therein and insert in its
place thereof the following: “Participants with no investment elections in the
Regions Financial Corporation 401(k) Plan, successor to the Thrift Plan, will be
deemed to have their Accounts invested in a default investment reasonably
selected by Committee.”


2.    All other terms, conditions, and provisions of the Plan not herein
modified shall remain in full force and effect.




